Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-01026-PAB

SHAUN MICHAEL SWANT,

       Applicant,

v.

B. TRUE, Warden, FCI Englewood, 1

       Respondent.


            ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


       This matter is before the Court on the Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241, Docket No. 1, (the “Application”) filed pro se by

Applicant, Shaun Michael Swant. Mr. Swant challenges the computation of his sentence

by the Federal Bureau of Prisons (“BOP”), contending he is entitled to credit for

approximately one year of home detention prior to imposition of his 30-month federal

sentence.

       On May 4, 2020, Respondent was ordered to show cause why the Application

should not be granted. On June 3, 2020, Respondent filed a Response to Application

for Writ of Habeas Corpus, Docket No. 10. On June 29, 2020, Mr. Swant filed a Reply to

Respondent’s Response for Writ of Habeas Corpus, Docket No. 11. After reviewing the

pertinent portions of the record in this case, the Court concludes that the Application




1
 Pursuant to Fed. R. Civ. P. 25(d), Warden B. True, the current warden at the prison in
which Applicant is housed, is automatically substituted as the proper Respondent.
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 2 of 8




should be denied and the case dismissed with prejudice.

                                     I. BACKGROUND

       On September 19, 2017, Mr. Swant was arrested by federal authorities pursuant

to an arrest warrant issued by the United States District Court for the District of Rhode

Island. Docket No. 10-2 (Attach. 3) at pp.13-14. He was issued an appearance bond the

same day and released to home detention subject to GPS monitoring. Docket No. 10-2

(Attachs. 4 & 5) at pp.15-22. Mr. Swant ultimately agreed to enter a guilty plea in his

criminal case and, on September 7, 2018, he was sentenced to a term of thirty months

in the custody of the BOP. Docket No. 10-2 (Attach. 2) at pp.5-12. He remained on bond

following sentencing. Id. Mr. Swant voluntarily surrendered to the United States

Marshals Service to serve his sentence on September 28, 2018. Docket No. 10-2

(Attach. 7) at pp.25-26.

       Mr. Swant presents three claims for relief. He contends the mandatory language

in 18 U.S.C. § 3585(b) creates a liberty interest that entitles him to credit against his

sentence for the period from September 19, 2017, to September 28, 2018, while he was

subject to home detention prior to commencement of the sentence. Mr. Swant also

contends his constitutional right to equal protection has been violated because federal

prisoners can receive credit against their sentences for time spent in pre-release home

confinement at the end of a sentence pursuant to 18 U.S.C. § 3624(c)(2), but home

detention prior to commencement of a sentence is not credited under § 3585(b). Finally,

Mr. Swant contends the BOP has a conflict of interest in calculating the sentences of

federal prisoners because “more inmates, held in the federal prison system for longer

                                              2
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 3 of 8




times, equates to more funding each year, job security, and openings for upward

mobility for thousands of BOP employees.” Docket No. 1 at p.14. As relief Mr. Swant

seeks a new sentence computation.

                                 II. LEGAL STANDARDS

       The Court must construe the Application and other papers filed by Mr. Swant

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972) (per curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

However, the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d

at 1110.

       An application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 “is an

attack by a person in custody upon the legality of that custody, and . . . the traditional

function of the writ is to secure release from illegal custody.” Preiser v. Rodriguez, 411

U.S. 475, 484 (1973); see also McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811

(10th Cir. 1997). Habeas corpus relief is warranted only if Mr. Swant “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3).

       “The computation of a federal sentence requires consideration of two separate

issues.” Binford v. United States, 436 F.3d 1252, 1254 (10th Cir. 2006). The first issue

involves the date a federal sentence commences. See id. “A sentence to a term of

imprisonment commences on the date the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official

detention facility at which the sentence is to be served.” 18 U.S.C. § 3585(a). The

                                              3
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 4 of 8




second issue involves credit for prior custody. See Binford, 436 F.3d at 1254. Pursuant

to 18 U.S.C. § 3585(b), credit for prior custody is awarded for any time a defendant

“spent in official detention prior to the date his federal sentence commences if the

detention resulted from the same offense of conviction or from another charge for which

the defendant was arrested after commission of the offense of conviction and if that time

has not been credited against another sentence.” Weekes v. Fleming, 301 F.3d 1175,

1178 (10th Cir. 2002).

       The Attorney General, through the BOP, is responsible for making the sentence

calculations contemplated by § 3585. See United States v. Wilson, 503 U.S. 329, 334-

35 (1992). The Attorney General’s decision may be reviewed in a habeas corpus action

pursuant to 28 U.S.C. § 2241.

                                    III. DISCUSSION

A. Commencement of Sentence

       As noted above, Mr. Swant’s sentence was imposed on September 7, 2018.

However, a federal sentence does not commence under § 3585(a) until a prisoner is

actually received into federal custody to serve the sentence. See Binford, 436 F.3d at

1255. Because Mr. Swant surrendered to serve his sentence on September 28, 2018,

the BOP has correctly determined the sentence commenced on that date. Mr. Swant

does not challenge the BOP’s determination that his sentence commenced on

September 28, 2018.

B. Credit for Prior Custody

       The next question is whether Mr. Swant is entitled to credit against his sentence

                                             4
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 5 of 8




for the period of his home detention prior to commencement of the sentence. The BOP

has given Mr. Swant credit for September 19, 2017, the day on which he was arrested.

Docket No. 10-2 (Attach. 1) at pp.1-4. The BOP has not awarded any additional prior

custody credit for Mr. Swant’s home detention because home detention is not “official

detention” under § 3585(b).

       1. Due Process

       Mr. Swant contends the BOP’s restrictive interpretation of “official detention”

under § 3585(b) violates due process because § 3585(b) mandates that credit “shall be

given” for time spent in official detention prior to commencement of a sentence.

According to Mr. Swant, home detention is equivalent to imprisonment and the

mandatory language in § 3585(b) creates a liberty interest that entitles him to prior

custody credit for his home detention.

       The Constitution guarantees due process only when a person is to be deprived of

life, liberty, or property. See Templeman v. Gunter, 16 F.3d 367, 369 (10th Cir. 1994).

The existence of a constitutionally protected liberty interest depends upon the nature of

the interest asserted. See Sandin v. Conner, 515 U.S. 472, 480 (1995).

       Mr. Swant’s due process argument primarily focuses on the mandatory “shall be

given” phrase in § 3585(b). However, that phrase matters only if the period of home

detention for which he seeks prior custody credit was “official detention.” In relevant

part, § 3585(b) provides that “[a] defendant shall be given credit toward the service of a

term of imprisonment for any time he has spent in official detention prior to the date the

sentence commences . . . .”

                                             5
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 6 of 8




       The United States Supreme Court has defined “official detention” to mean

detention that is in a penal or correctional facility and subject to the BOP’s control. Reno

v. Koray, 515 U.S. 50, 57-58 (1995). Relying on Koray, the Court has rejected a federal

prisoner’s argument that pretrial home detention is “official detention” under § 3585(b)

because a person released on bail is not in the custody of the BOP. See Wade v. Wiley,

No. 09-cv-00985-PAB-CBS, 2010 WL 489708 *1 (D. Colo. Feb. 10, 2010). For the same

reason, the Court concludes Mr. Swant was not in official detention prior to

commencement of his sentence. The Court need not address Mr. Swant’s arguments

that the Supreme Court’s definition of “official detention” in Koray was erroneous or is

no longer good law because the Court is bound by that definition. See, e.g., Thurston

Motor Lines, Inc. v. Jordan K. Rand, Ltd., 460 U.S. 533, 535 (1983) (per curiam)

(“Needless to say, only this Court may overrule one of its precedents.”). Thus, Mr.

Swant is not entitled to prior custody credit under § 3585(b) for the period of his home

detention as a matter of due process.

       2. Equal Protection

       Mr. Swant also contends he is being denied equal protection because federal

prisoners can receive credit against their sentences for time spent in pre-release home

confinement at the end of a sentence pursuant to 18 U.S.C. § 3624(c)(2), but home

detention prior to commencement of a sentence is not credited under § 3585(b). Section

3624(c)(2) relates to pre-release custody for prisoners serving terms of imprisonment

and authorizes the BOP “to place a prisoner in home confinement.”

       The Equal Protection Clause of the Fourteenth Amendment “is essentially a

                                             6
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 7 of 8




direction that all persons similarly situated should be treated alike.” City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985). However, “[e]qual protection of the laws

doesn’t guarantee equal results for all.” SECSYS, LLC v. Vigil, 666 F.3d 678, 684 (10th

Cir. 2012) (internal quotation marks omitted). Instead, the Equal Protection Clause

“seeks to ensure that any classifications the law makes are made without respect to

persons, that like cases are treated alike, that those who appear similarly situated are

not treated differently without, at the very least, a rational reason for the difference.” Id.

(internal quotation marks omitted).

       Mr. Swant cannot demonstrate a violation of his right to equal protection because

inmates eligible for home confinement as a form of pre-release custody while serving a

sentence already imposed are not similarly situated to inmates who have been released

on bond prior to commencing a sentence. As Mr. Swant concedes, a pre-release inmate

is still under the control of the Attorney General and an individual released on bond prior

to commencing a sentence is not. Therefore, the equal protection claim lacks merit.

       3. Conflict of Interest

       Finally, Mr. Swant contends the BOP has a conflict of interest in calculating the

sentences of federal prisoners and applying prior custody credit under § 3585(b)

because “more inmates, held in the federal prison system for longer times, equates to

more funding each year, job security, and openings for upward mobility for thousands of

BOP employees.” Docket No. 1 at p.14. Thus, according to Mr. Swant, the BOP “should

not be considered an unbiased arbiter of statutory interpretation when it is relating to the

length of sentences and definitions of what constitutes sufficient deprivation of liberty to

                                               7
Case 1:20-cv-01026-PAB Document 12 Filed 07/13/20 USDC Colorado Page 8 of 8




equate to imprisonment.” Id.

       This claim lacks merit because Congress has delegated authority to calculate

federal prison sentences to the Attorney General and the BOP. See Wilson, 503 U.S. at

334-35. Furthermore, as discussed above and based on the Supreme Court’s decision

in Koray, it is clear that Mr. Swant is not entitled to credit for his home detention prior to

commencement of the sentence under § 3585(b). Mr. Swant fails to cite any authority

that demonstrates his rights somehow have been violated because the BOP relied on

the Supreme Court’s definition of “official detention” to reach the same conclusion.

                                    IV. CONCLUSION

       In summary, the Court finds that Mr. Swant is not entitled to relief and the

Application will be denied. Accordingly, it is

       ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241, Docket No. 1, is denied and this case is dismissed with prejudice.


       DATED July 13, 2020.


                                                     BY THE COURT:



                                                     PHILIP A. BRIMMER
                                                     Chief United States District Judge




                                                 8
